                                                                       Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                        CASE NOS.: 5:04cr15-MCR/EMT
                                                     5:16cv136-MCR/EMT
WILLIAM ERIC JACKSON

_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated March 13, 2019. ECF No. 72. The parties have

been furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No timely objections have been filed.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this Order.
                                                                         Page 2 of 2

       2.      The Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody, ECF No. 62, is DENIED and DISMISSED

as untimely.

       3.      A certificate of appealability is DENIED.

       DONE AND ORDERED this 11th day of July 2019.




                                           M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No.: 5:04cr15-MCR/EMT; 5:16cv136-MCR/EMT
